consecutive sentences, and we decline Estes' invitation to compel such a
                requirement. See, e.g., Hughes v. State, 116 Nev. 327, 333, 996 P.2d 890,
                893 (2000) (noting that "this court has never required the district courts to
                utter 'talismanic' phrases" and instead "looks to the record as a whole to
                determine whether the sentencing court actually exercised its discretion").
                We conclude that the district court did not abuse its discretion, Houk v.
                State, 103 Nev. 659, 664, 747 P.2d 1376, 1379 (1987), and we
                            ORDER the judgment of conviction AFFIRMED.




                                                                                    J.
                                                    Hardesty



                                                    Douglas


                                                                                    J.




                cc: Hon. Connie J. Steinheimer, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A